     Case 4:19-cv-01460 Document 360 Filed on 07/10/20 in TXSD Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

  IN RE: INTERCONTINENTAL                    §    Lead Case No. 4:19-cv-01460
  TERMINALS COMPANY LLC                      §
  DEER PARK FIRE LITIGATION                  §
                                             §    Related Case Nos.
                                             §
                                             §    4:19-cv-01424; 4:19-cv-01428;
                                             §    4:19-cv-01430; 4:19-cv-01431;
                                             §    4:19-cv-01433; 4:19-cv-01434;
                                             §    4:19-cv-01436; 4:19-cv-01440;
                                             §    4:19-cv-01443; 4:19-cv-01444;
                                             §    4:19-cv-01447; 4:19-cv-01450;
                                             §    4:19-cv-01452; 4:19-cv-01453;
                                             §    4:19-cv-01457; 4:19-cv-01459;
                                             §    4:19-cv-01461; 4:19-cv-01708;
                                             §    4:19-cv-01882; 4:19-cv-01886;
                                             §    4:19-cv-01887; 4:19-cv-01890;
                                             §    4:19-cv-02419; 4:19-cv-02425;
                                             §    4:19-cv-02429; 4:19-cv-02674;
                                             §    4:19-cv-02775; 4:19-cv-03457;
                                             §    4:19-cv-03594; 4:19-cv-03609;
                                             §    4:19-cv-04051; 4:19-cv-04051;
                                             §    4:19-cv-05029; 4:20-cv-00019;
                                             §    4:20-cv-00036; 4:20-cv-00212;
                                             §    4:20-cv-00119; 4:20-cv-00216

                 NOTICE OF SERVICE OF PLAINTIFFS’ FACT SHEETS


          Notice is hereby given than Plaintiffs AVA HERNANDEZ and VICTOR HERNANDEZ

(4:19-cv-02419), and RUTHIE BADERA (4:19-cv-02775), served the following on all counsel of

record:


          1.    PLAINTIFFS’ Fact Sheets.
     Case 4:19-cv-01460 Document 360 Filed on 07/10/20 in TXSD Page 2 of 2




Date: July 10, 2020



                                                     Respectfully submitted,

                                                     TRACEY & FOX


                                             By:      /s/ Shawn P. Fox
                                                     Sean Patrick Tracey
                                                     State Bar No. 20176500
                                                     stracey@traceylawfirm.com
                                                     Shawn P. Fox
                                                     State Bar No. 24040626
                                                     sfox@traceylawfirm.com
                                                     Lance Nolan Walters
                                                     State Bar No. 24085639
                                                     lwalters@traceylawfirm.com
                                                     Scott G. Greenlee
                                                     State Bar No. 24007270
                                                     sgreenlee@traceylawfirm.com
                                                     440 Louisiana, Suite 1901
                                                     Houston, Texas 77002
                                                     713-495-2333 Telephone
                                                     713-495-2331 Facsimile

                                                     ATTORNEYS FOR PLAINTIFFS




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument has been
served by electronic CM/ECF filing on this 10th day of July 2020 on all counsel of record.


                                                      /s/ Shawn P. Fox
                                                     Shawn P. Fox




                                                2
